Citation Nr: 1400144	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  09-02 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an increased rating for a right hip disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a left hip disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to October 1971, from May 1981 to October 1995, and from April 2002 to October 2002.

This appeal comes before the Board of Veterans' Appeals  (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which denied the above claims.

In July 2012, the Veteran was afforded a Travel Board hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

The Board remanded this matter in January 2013 for additional development.

Initially, as previously noted, the Board does not have jurisdiction over the Veteran's claim for an increased rating for a cervical spine disability.  That claim was denied in a June 2007 rating action with which the Veteran filed a timely notice of disagreement.  In response, the RO issued a June 2009 rating decision awarding an increased 20 percent rating, and a June 2009 statement of the case denying a rating in excess of 20 percent.  However, the Veteran did not submit a substantive appeal, nor otherwise indicate that he considered his cervical spine claim to be on appeal.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Therefore, the Board concludes that issue has not been appealed.

As a final introductory matter, the Board again acknowledges that a claim for a total disability rating based on individual unemployability (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In June 2010, during the pendency of this appeal, the Veteran filed a formal application for a TDIU, due in part, to his hip disabilities.  His TDIU claim was granted in a May 2011 rating decision, with an effective date of June 10, 2010, the date of receipt of the Veteran's TDIU claim.  The Veteran did not file a timely appeal with respect to that decision.  Nor did he submit any subsequent correspondence that could be reasonably construed as a disagreement with the effective date assigned.  Consequently, a claim for a TDIU due to right and left hip disabilities is not currently on appeal and, thus, the Board does not have jurisdiction over that issue.

FINDINGS OF FACT

1.  The Veteran's service-connected right hip disability has been manifested by, at worst, flexion limited to 60 degrees; there is no evidence of limitation of abduction with motion lost beyond 10 degrees, ankylosis, flail joint, or impairment of the femur.

2.  The Veteran's service-connected left hip disability has been manifested by, at worst, flexion limited to 80 degrees; there is no evidence of limitation of abduction with motion lost beyond 10 degrees, ankylosis, flail joint, or impairment of the femur.

3.  Since January 27, 2011, the Veteran's service-connected right hip disability has been manifested by compensable limitation of right hip extension and limitation of adduction such that the Veteran cannot cross his right leg over his left leg.

4.  Since March 6, 2013, the Veteran's service-connected left hip disability has been manifested by compensable limitation of left hip extension, and limitation of adduction such that the Veteran cannot cross his left leg over his right leg and limitation of rotation such that the Veteran cannot toe-out more than 15 degrees.


CONCLUSIONS OF LAW

1.  For the period prior to January 27, 2011, the criteria for an evaluation in excess of a single 10 percent rating for the right hip are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.71(a), Diagnostic Codes 5003, 5019, 5251, 5252, 5253 (2013).

2.  For the period from January 27, 2011, the criteria are met for separate 10 percent ratings for limitation of right hip extension and thigh impairment manifested by limitation of right hip adduction.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.71(a), Diagnostic Codes 5251, 5253 (2013).

3.  For the period prior to March 6, 2013, the criteria for an evaluation in excess of a single 10 percent rating in the left hip are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.71(a), Diagnostic Codes 5003, 5019, 5251, 5252, 5253 (2013).

4.  For the period from March 6, 2013, the criteria are met for separate 10 percent ratings for limitation of left hip extension and thigh impairment manifested by limitation of left hip adduction or rotation.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.71(a), Diagnostic Codes 5251, 5253 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  In this case, in February 2007 and January 2009, the RO advised the Veteran of what information and evidence is needed to substantiate his claims for increased ratings for his right and left hip disabilities.  The February 2007 letter also advised the Veteran of his and VA's respective duties for obtaining evidence, and how VA determines disability ratings and effective dates if service connection is awarded.  The claims were last adjudicated in March 2013.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, statements from the Veteran, and VA examination reports are in the claims file.  Identified private treatment records have been obtained to the extent possible.  No outstanding available evidence has been identified that has not otherwise been obtained.

The Veteran was most recently provided a VA examination for his bilateral hips in March 2013.  The examiner obtained a thorough history, including reviewing the claims file, and provided detailed a physical examination.  Thus, the Board finds that the March 2013 examination is adequate for determining the disability rating for the Veteran's service-connected hip disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

There is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected left hip or right hip disability since he was last examined.  38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  A new VA examination is not necessary at this time.

Some discussion of the Veteran's July 2012 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified by the undersigned VLJ.  Information was also elicited from the Veteran concerning his contentions regarding his bilateral hip symptoms and his treatment history.  Notably, the Veteran's testimony, in part, triggered the Board's decision to remand the matter to obtain an updated VA examination in January 2013 and any potentially outstanding evidence.  The Board notes that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board remanded the bilateral hip increased rating claims to the AMC in January 2013 for further evidentiary development, including obtaining updated VA treatment records, potentially outstanding private treatment records, and providing the Veteran with a new VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained updated VA treatment records.  Additionally, a February 2013 letter from the AMC asked the Veteran to identify any outstanding relevant private treatment records and provide a release of information for any such records.  The Veteran responded in March 2013 that he received all of his treatment for the hips from the Anchorage VA Medical Center and Joint Elmendorf Alaska Air Force Base Hospital; he did not identify any other source of treatment, nor did he provide a release of information for any provider.  Finally, the Veteran was provided a new VA examination in March 2013.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
II.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran contends that increased ratings are warranted for his right and left hip disabilities as they are productive of limited motion, stiffness, and constant pain. During the July 2012 hearing, he also testified that pain and stiffness from his hips results in functional impairment such as difficulties sitting, driving, and walking.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

With any form of arthritis, painful motion is an important factor.  38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id., see also Burton v. Shinseki, 25 Vet. App. 1   (2011) (holding that the applicability of 38 C.F.R. § 4.59 is not limited to arthritis claims).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  Id. 

When considering joints, manifestations of functional loss also include less or more movement than is normal, weakened movement, excess fatigability, incoordination, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight bearing.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 207 (1995) (holding that 38 C.F.R. § 4.45 applies to joint conditions as well as muscle and nerve conditions).

Assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2012). 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Bursitis is also to be rated on the basis of limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.

Limitation of motion of the hip is rated under Diagnostic Codes 5251, 5252, and 5253.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, and 5253. 

Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

For limitation of extension of the thigh, where extension is limited to 5 degrees, a maximum 10 percent evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5251. 

For limitation of flexion of the thigh, where flexion is limited to 45 degrees, a 10 percent evaluation is assigned; where flexion is limited to 30 degrees, a 20 percent evaluation is assigned; where flexion is limited to 20 degrees, a 30 percent evaluation is assigned; and where flexion is limited to 10 degrees, a 40 percent evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5252. 

Diagnostic Code 5253 addresses impairment of the thigh.  A 10 percent evaluation is assigned for limitation of rotation where the affected leg cannot toe-out more than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  A 10 percent evaluation is assigned for limitation of adduction where the legs cannot be crossed.  Id.  A 20 percent evaluation is assigned for limitation of abduction with motion lost beyond 10 degrees.  Id.

Other diagnostic codes relating to the hip are Diagnostic Code 5250 (ankylosis), Diagnostic Code 5254 (Hip, flail joint), and Diagnostic Code 5255 (impairment of the femur).  These conditions are not shown on examination or otherwise in the record, and application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a.

The Board also recognizes that a January 2013 VA treatment note references a hip replacement.  However, the Veteran subsequently denied a history of hip replacement surgery during a March 2013 VA examination, and the record does not otherwise indicate that the Veteran has undergone hip replacement surgery.  Thus, the Board finds that Diagnostic Code 5054 pertaining to hip replacement (prosthesis) is not applicable.  38 C.F.R. § 4.71a.

Increased Ratings

By way of history, the record shows that the Veteran was granted service connection and assigned a 10 percent disability rating pursuant to Diagnostic Codes 5003-5252 for right hip arthritis, and a 10 percent disability rating pursuant to Diagnostic Codes 5003-5255 for left hip arthritis, both effective November 1, 1995.  Those ratings and diagnostic codes were continued in the June 2007 rating decision on appeal.  It appears from the substance of the June 2007 decision that the 10 percent ratings were assigned based on evidence of arthritis in the right and left hips with noncompensable limitation of motion, but with evidence of pain on motion.  Then, in an August 2011 supplemental statement of the case (SSOC), it appears that the RO evaluated the Veteran's right hip disability as 10 percent disabling pursuant to Diagnostic Code 5253 based on limitation of adduction shown during a January 2011 VA examination.  

In March 2013, the AMC issued a rating decision granting service connection for limitation of extension for the right and left hip, and assigned each hip a 10 percent disability rating pursuant to Diagnostic Code 5251, effective March 6, 2013.  In a separate March 2013 SSOC, the AMC denied entitlement to ratings in excess of 10 percent.  The March 2013 rating decision code sheet omits the 10 percent ratings for the right and left hip in effect prior to March 6, 2013, and it is unclear from the discussion offered in both the rating decision and SSOC, whether the AMC was awarding separate 10 percent ratings for the right and left hip disabilities in addition to the 10 percent previously assigned, or simply reevaluating the disabilities under Diagnostic Code 5251 for limitation of extension.  However, given the separately-issued rating decision, and the language in the rating decision indicating that the AMC assigned a "separate evaluation of 10 percent" for each hip, the Board finds that the AMC's intent was to assign separate 10 percent ratings.  Thus, it appears that the Veteran was awarded a single 10 percent rating for each his right and left hip disability for the period prior to March 6, 2013, and additional separate 10 percent ratings for each hip effective March 6, 2013. 

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Furthermore, while service-connected disabilities and ratings in effect for 20 years or more are protected, and ratings in effect for shorter periods are also afforded some protections against reduction, the selection of diagnostic codes or applicable rating criteria are not protected and may be appropriately revised if the action does not result in the reduction of compensation payments.  See 38 C.F.R. §§ 3.951, 3.957 (2010); See Butts, 5 Vet. App. 532; VAOPGCPREC 71-91 (Nov. 7, 1991). 

Here, the Board concludes that the AOJ's action in the August 2011 SSOC in changing the diagnostic code under which the right hip was rated was not impermissible in so far as the rater is permitted to reevaluate a service-connected disorder under a different diagnostic code or codes in light of the evidence of record.  However, as will be discussed further below, the Board finds that the Veteran's right and left hip disorders were both manifested by compensable limitation of extension prior to and after January 27, 2011.  Therefore, the Board finds that the 10 percent ratings assigned for each the right and left right hip disorder should have been evaluated under Diagnostic Code 5251 for limitation of extension before and after January 27, 2011.  The Board also agrees with the RO determination that a 10 percent rating, but no more, was warranted for limitation of adduction on and after January 27, 2011, for the right hip, but finds that the 10 percent rating is warranted in addition to the 10 percent rating for limitation of extension.  Similarly, the Board finds that as of March 6, 2013, a separate 10 percent is warranted for limitation of adduction or rotation of the left hip, consistent with the March 2013 rating decision.

Increased Ratings

Based on the evidence of record, the Board finds that an increased rating is not warranted for either the Veteran's right hip or left hip disability, variously diagnosed as trochanteric bursitis and arthritis or degenerative joint disease (DJD), at any point during the pendency of this appeal.  The relevant evidence includes VA examination reports dated in February 2007, January 2011, and March 2013, and private and VA treatment records.  

Initially, Diagnostic Code 5251 for limitation of extension cannot provide a rating in excess of 10 percent for either the right or left hip disability, as 10 percent is the maximum rating assignable under that diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  Thus, Diagnostic Code 5251 cannot serve as the basis for a higher rating for either the right or left hip disability at any time during the pendency of the appeal.

Next, a higher rating is not warranted for either hip based on limitation of flexion under Diagnostic Code 5252, as the evidence does not show right or left hip flexion limited to 30 degrees at any time during the period on appeal.  Range of motion testing during February 2007 and January 2011 VA examinations revealed flexion limited to, at worst, 85 degrees for the right hip and 90 degrees for the left hip.  During the most recent VA examination in March 2013, right hip flexion was initially limited to, at worst, 60 degrees following repetitive use.  At that time, left hip flexion was limited to 80 degrees following repetitive use.  Relevant treatment notes also do not show hip flexion limited to 30 degrees.  Instead, VA treatment records dating from July 2009 to June 2010, show flexion limited to, at worst, 100 degrees for the right hip and 110 degrees for the left hip.  As the evidence does not show hip flexion limited to 30 degrees at any time during the period on appeal, a higher 20 percent rating is not warranted pursuant to Diagnostic Code 5252 for either hip.

Finally, the evidence does not show that a higher rating is warranted at any time based on impairment of the thigh pursuant to Diagnostic Code 5253.  Under that diagnostic code, a higher 20 percent rating is warranted only for limitation of abduction with motion lost beyond 10 degrees.  Here, abduction was not recorded during the February 2007 VA examination.  However, during both the January 2011 and March 2013 VA examinations, the Veteran did not exhibit abduction with motion lost beyond 10 degrees in either hip.  On the contrary, the January 2011 examination report reveals right hip abduction to 24 degrees and left hip abduction to 25 degrees, and the March 2013 VA examiner explicitly noted that there was no abduction lost beyond 10 degrees for either hip.  Relevant VA treatment records dated from July 2009 to June 2010 also show right and left hip abduction limited to, at worst, 35 degrees.  Therefore, absent evidence of limitation of abduction with motion loss beyond 10 degrees, a higher 20 percent rating is not warranted for either hip pursuant to Diagnostic Code 5253 at any time during the period on appeal. 

The Board has considered the applicability of other diagnostic codes, but as there is no evidence of ankylosis of the hip (Diagnostic Code 5250), that the Veteran suffers from a flail joint (Diagnostic Code 5254), or that he has impairment of the femur (Diagnostic Code 5255), no other criteria pertaining to impairment of the hip and thigh is applicable to the Veteran's disability. 

The Board has also considered statements and hearing testimony from the Veteran and written statements from his wife and friends, reiterating the Veteran's complaints of hip pain, stiffness, difficulty ambulating, and physical limitations.  These complaints are consistent with those reported to the VA examiners, and VA and private providers.  Indeed, the Veteran is competent to report symptoms of his hip disability, and his wife and friends are competent to report what they observe.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  They are also generally deemed credible in their reports of symptoms/complaints and their effect on the Veteran's activities.  They are not, however, competent to identify a specific level of disability of the Veteran's disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected bilateral hip disabilities has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore the objective findings are accorded greater weight than the Veteran's subjective complaints and lay observations of the Veteran's wife and friends of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board acknowledges that the Veteran has consistently complained of pain in his hips to the VA examiners and his VA and private treatment providers during the period on appeal.  However, the Board notes that these subjective complaints are encompassed in the 10 percent disability ratings assigned for his right and left hips.  38 C.F.R. § 4.59. 

The Board has also considered the Veteran's complaints of additional pain, and the objective findings on VA examination of additional pain and limitation of motion on repetitive testing in the hips, bilaterally.  However, there is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations.  Further, even considering complaints of pain and functional loss with repetitive use, the Veteran did not at any time exhibit right or left hip flexion to even a compensable degree (45 degrees), nor did he exhibit limitation abduction with loss approaching 10 degrees; indeed, flexion was limited to no more than 60 degrees in the right hip, and no more than 80 degrees in the left hip, with pain, and abduction was no less than 24 degrees for either hip during the period on appeal.  Thus, considering all pertinent disability factors, to include the DeLuca factors discussed above, there is no appropriate basis for assigning schedular ratings in excess of 10 percent, even considering pain on motion, for the Veteran's left and right hip disabilities.

Separate Ratings

Notwithstanding the foregoing, the Board finds that a separate 10 percent rating, but not higher, is warranted for the right hip, effective January 27, 2011, pursuant to Diagnostic Code 5252 based on findings of limitation of adduction.  Pertaining to the left hip, however, the Board finds that a separate rating is not warranted at any time during the period prior to March 6, 2013, when the AMC awarded an additional separate 10 percent rating for left hip.  
A.  Prior to January 27, 2011

Initially, the record prior to the January 27, 2011, VA examination, supports assignment of a single 10 percent rating for each the right and left hip based on findings of arthritis with compensable limitation of motion.  During that period there was x-ray evidence of joint space narrowing in the bilateral hip, interpreted as arthritis, with some evidence of compensable limitation of bilateral hip extension.  VA treatment notes dated from July 2009 to February 2010 generally indicate 0 degrees of extension in the right and left hip (though in February 2010, left hip extension was to 20 degrees).  Thus, based on the foregoing evidence of arthritis with limitation of extension to 5 degrees (or, in this case, 0 degrees), a 10 percent rating is warranted for each the right and left hip pursuant to Diagnostic Codes 5003 and 5251.  38 C.F.R. § 4.71a, Diagnostic Codes 5003-5251.

However, as the record during the same period prior to January 27, 2011, does not show compensable limitation of right or left hip flexion, abduction, adduction, or rotation, a separate compensable rating is not warranted prior to that date.  Physical examination during VA examination in February 2007 and VA treatment from July 2009 to June 2010 revealed, at worst, bilateral hip flexion to 90 degrees, and abduction to 35 degrees.  Further, while in February 2007, the VA examiner noted that external rotation was to only 5 degrees, the Veteran subsequently and consistently demonstrated external rotation to greater than 15 degrees, during the relevant period.  

Specifically, VA treatment notes from July 2009 to June 2010 generally show external rotation of the bilateral hip to 25 degrees.  Therefore, given that the February 2007 finding as to external rotation is isolated and inconsistent with other findings, and because the Veteran has alleged that a goniometer was not used during the February 2007 examination, the Board finds the February 2007 finding as to limited rotation to be unreliable and insufficient to grant a separate rating under Diagnostic Code 5253.  Accordingly, absent evidence of compensable limitation of hip flexion, abduction, adduction, or rotation, a separate rating under Diagnostic Code 5252 or 5253 is not warranted for either hip for the period prior to January 27, 2011.

Based on the foregoing, for the period prior to January 27, 2011, the record is consistent with assignment of a single 10 percent rating for each hip based on evidence of arthritis with limitation of extension to 0 degrees, and noncompensable limitation of flexion and thigh impairment (based on abduction, adduction, or rotation).  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5251, 5252, 5253.


B.  From January 27, 2011, to March 6, 2013

However, the Board finds that from January 27, 2011, to March 6, 2013, an additional separate 10 percent rating for the right hip, but not the left, is warranted.  

Pertaining to the right hip, during VA examination on January 27, 2011, the Veteran was unable to cross his right leg over his left leg.  Such evidence warrants a 10 percent rating under Diagnostic Code 5253 for thigh impairment manifested by limitation of adduction.  The Board finds that the 10 percent rating under Diagnostic Code 5253 is assignable from January 27, 2011, based on the objective findings of that date, and notes that limitation of adduction resulting in an inability to cross legs was not shown prior to that date.

The Board further finds that the 10 percent rating warranted under Diagnostic Code 5251 for limitation of right hip extension for the period prior to January 27, 2011, should have been continued in addition to a separate rating based on limited adduction.  In this regard, while the Veteran exhibited right hip extension to a noncompensable 10 degrees on the day of the January 2011 VA examination (and on that basis, was not assigned a separate rating), the Board notes that he exhibited limitation of right hip extension to a compensable degree (of 5 degrees or less) both prior and subsequent to the January 2011 VA examination.  As discussed, VA treatment notes dated from July 2009 to February 2010 show right hip extension limited to 0 degrees, and a March 2013 VA examination shows right hip extension limited to 5 degrees.  Thus, it appears that, perhaps during flare-ups or periods of pain, the Veteran experiences additional limitation of extension of the right hip beyond the 10 degrees found on the day of the January 2011 VA examination.  Resolving doubt in his favor, limitation of right hip extension did not cease to exist during the period between VA examinations on January 27, 2011, and March 6, 2013, VA examination, and a 10 percent rating based on limitation of extension is warranted throughout the entire period on appeal.   

However, as the Veteran did not exhibit right hip limitation of flexion to a compensable degree during the January 2011 examination, but instead, to 85 degrees, he is not entitled to an additional separate rating based on limitation of flexion under Diagnostic Code 5252 for that period. 

Accordingly, resolving all doubt in favor of the Veteran and taking into account his complaints of pain and functional loss, the Board finds that for the period from January 27, 2011, separate 10 percent ratings are warranted for the right hip based on limitation of extension under Diagnostic Code 5251, and limitation of adduction under Diagnostic Code 5253.  38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253.

Regarding the left hip, during the January 2011 VA examination, the Veteran exhibited limitation of left hip extension to 5 degrees, warranting a 10 percent rating under Diagnostic Code 5251; he did not exhibit left hip limitation of flexion or thigh impairment (abduction, adduction, or rotation) to a compensable degree.  On the contrary, left hip flexion was to 90 degrees, abduction was to 25 degrees, and the Veteran was able to cross his legs and toe-out more than 15 degrees.  Thus, based on the January 2011 VA examination findings, a single 10 percent rating is still warranted for the left hip based on compensable limitation of extension under Diagnostic Code 5251.  

In sum, effective January 27, 2011, a separate 10 percent rating is warranted for the right hip only under Diagnostic Code 5253 based on thigh impairment with limitation of adduction, in addition to the previously-assigned 10 percent rating for limitation of extension under Diagnostic Code 5251.  

C.  From March 6, 2013

Finally, consistent with the AMC's March 2013 decision to assign separate ratings, the Board finds that, from March 6, 2013, and based on VA examination findings of the same date, an additional separate 10 percent rating is assignable for the left hip pursuant to Diagnostic Code 5253 for thigh impairment.  Specifically, during a March 2013 VA examination, the Veteran exhibited left hip extension limited to 5 degrees, and was also unable to cross his left leg over his right or toe-out more than 15 degrees.  Accordingly, from March 6, 2013, separate ratings are warranted for the left hip based on limitation of extension to 5 degrees under Diagnostic Code 5251, and thigh impairment under Diagnostic Code 5253.  However, given evidence that flexion was, at worst, 60 degrees in the right hip and 80 degrees in the left hip (after repetitions), an additional separate rating for limitation of hip flexion under Diagnostic Code 5252 is not warranted for either the right or left hip.  

Parenthetically, the Board notes that during the March 2013 VA examination, the Veteran was unable to cross his legs and unable to toe-out more than 15 degrees on both the right and left sides during the March 2013 VA examination.  However, either finding constitutes thigh impairment for purposes of Diagnostic Code 5253, and assigning multiple 10 percent ratings under the same diagnostic code for each hip would violate the rule against pyramiding.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Thus, only a single 10 percent rating is warranted for each hip based on thigh impairment under Diagnostic Code 5253, either for limited rotation or adduction.

The Board is also cognizant that the Veteran has challenged the adequacy of the February 2007 and January 2011 examinations, asserting that the examiners did not perform the range of motion measurements using a goniometer.  In order to ensure accurate measurement, 38 C.F.R. § 4.46 states that "the use of a goniometer in the measurement of limitation of motion is indispensable in examinations conducted" by VA.  

The Board finds that while the failure to use a goniometer does not render the entire examinations inadequate, the range of motion measurements cannot be considered completely accurate.  Nevertheless, given (1) the VA examiners' experience and medical expertise in performing range of motion testing, (2) the fact that the findings during the February 2007 and January 2011 examinations are generally consistent internally and with the March 2013 findings, and (3) the findings on the February 2007 and January 2011 VA examinations are more favorable to the Veteran than the other objective evidence of record (namely, the VA treatment notes dating from July 2009 to June 2010), the Board has considered the findings and accorded them some degree of probative value, to the extent that they are consistent with other evidence of record and more favorable to the Veteran.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's right and left hip disabilities.  The rating criteria for the hips consider limitation of flexion and extension of the hips, and whether there is impairment of the thigh with limitation of adduction and rotation.  The rating criteria also consider limitation of motion due to pain and other orthopedic factors.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.   

Because the schedular rating criteria are adequate to rate the Veteran's disabilities, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  Accordingly, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R.
§ 3.321(b)(1). 

In sum, the Board finds that at no time during the period on appeal is the Veteran entitled to a rating in excess of 10 percent under any diagnostic code for either the right or left hip disability.  As there is a preponderance of the evidence against the claims for ratings in excess of 10 percent for right hip and left hip arthritis, the claims must be denied, and there remains no reasonable doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  However, the Board finds that from January 27, 2011, for the right hip, and from March 6, 2013 for the left hip, separate 10 percent ratings are warranted based on additional findings of limited motion.
ORDER

A rating in excess of 10 percent for a right hip disability is denied.

A rating in excess of 10 percent for a left hip disability is denied.

A separate rating of 10 percent, but no higher, is warranted for the right hip effective January 27, 2011.

A separate rating of 10 percent, but no higher, is warranted for the left hip effective March 6, 2013. 


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


